DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 20190317217 A1, which claims priority of parent US continuation PCT/IB2018/000063, filed on  January 3, 2018), in view of  Zhang (US 20100098290 A1).
Re Claim 1, Day discloses an object detection device (see Day: e.g., --systems and methods that use LIDAR technology to detect and classify objects in the surrounding environment.--, in [0002], and Fig. 2, and Fig. 5, and, --the LIDAR system may be used for detecting a plurality of objects in an environment of the LIDAR system.  The term "detecting an object in an environment of the LIDAR system" broadly includes generating information which is indicative of an object that reflected light toward a detector associated with the LIDAR system.  If more than one object is detected by the LIDAR system, the generated information pertaining to different objects may be interconnected, for example a car is driving on a road, a bird is sitting on the tree, a man touches a bicycle, a van moves towards a building.  The dimensions of the environment in which the LIDAR system detects objects may vary with respect to implementation.  For example, the LIDAR system may be used for detecting a plurality of objects in an environment of a vehicle on which the LIDAR system is installed, up to a horizontal distance of 100 m (or 200 m, 300 m, etc.), and up to a vertical distance of 10 m (or 25 m, 50 m, etc.).--, in [0076]-[0077]; and in [0091]-[0094], and [0096]-[0097]) comprising:
a processor configured to:
calculate, for each of a plurality of regions in a predetermined detection range represented in the newest sensor signal among a plurality of sensor signals in time-series acquired by a sensor for detecting an object present in the detection range, a confidence indicating a degree of certainty that an object to be detected is represented in the region (see Day: e.g., Fig. 5, and, --he obtained information may be determined from processing data captured in field of view 120, or received (directly or indirectly) from host 210.  Processing unit 108 may use the obtained information to determine a scanning scheme for scanning the different portions of field of view 120.  The obtained information may include a current light condition, a current weather condition, a current driving environment of the host vehicle, a current location of the host vehicle, a current trajectory of the host vehicle, a current topography of road surrounding the host vehicle, or any other condition or object detectable through light reflection.--, in [0163], and, -- at least one confidence level associated with each received measurement; access the classification information; and based on the classification information and the received measurements with the at least one associated confidence level, identify a plurality of pixels as being associated with a particular object.--, in [0015]);
track a first object, which has been detected in any of sensor signals preceding the newest sensor signal among the plurality of sensor signals, of the objects to be detected (see Day: e.g., --the edges of the vehicle and bus may be tracked with high power and the central mass of the vehicle and bus may be allocated with less light flux (or no light flux).--, in [0165], and, --utilizing one or more measurements, confidence levels, derived measurements, etc.) may be applied to (and improve) other computer vision processes.  For example, detection/clustering (e.g., object level from point cloud points) determining bounding boxes of objects, classification of objects/object type, tracking of objects (e.g., between frames), determining object characteristics (e.g., size, direction, velocity, reflectivity, etc.), and the like may all have increased accuracy (and/or efficiency, depending on the implementation) by incorporated additional data such as other measurements and/or confidence levels, as described above.--, in [0238]);
Day however does not explicitly disclose to detect, in the newest sensor signal, a passed region through which the first object has passed,
Zhang teaches to detect, in the newest sensor signal, a passed region through which the first object has passed (see Zhang: e.g., -- If object 40 is a flat object in the same plane as ground 20, then the profile of object 40 at time t2 will be observed at point 90B.  The comparison derived through vehicle-motion compensated image difference can directly assign a confidence by application of classifiers based on the observations of points 90, or the comparison may simply point to the area displaying change as a point of interest.  Testing of the object against both classifications, as a flat object and as an actual detected object, allows either the area including object 40 to be identified for further analysis through analysis of a patch as described above or direct development of a clear path likelihood and a detected object likelihood for comparison, for example as in logic expression (3) above.--, in [0047] {herein the region of the flat object, as portion of ground 20, is the region where the detected object 40 passed through, see Fig. 12};also see: -- large patch 60 might be required to analyze a series of dots which in isolation might seem uninteresting, but in context of the entire series, could indicate an object 40 of interest.  In addition, the resolution of patches applied to a particular area may be modulated based upon information available, for instance, with more patches being applied to a region of image 10 wherein an object 40 is thought to exist.--, in [0037]; and, -- Ground plane estimation analysis may be camera-based or light detection and ranging-based (LIDAR-based).  In one exemplary embodiment, camera-based ground plane estimation analysis includes tracking features or identifiable points between two or more images and determining a height of the feature based upon movement of the feature relative to the camera.  In another exemplary embodiment, LIDAR-based ground plane estimation includes emission of optical energy and analysis of the returning signal to estimate a ground plane in front of the vehicle.--, in [0083]);
Day and Zhang are combinable as they are in the same field of endeavor: detection of object based on images captured by a vehicle. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Day’s device using Zhang’s teachings by including to detect, in the newest sensor signal, a passed region through which the first object has passed to Day’s object tracking in order to identify a clear path for the vehicle to drive through safely (see Zhang: e.g. in [0037], [0047], and [0083]),
Day as modified by Zhang further disclose control, for each of the plurality of regions in the newest sensor signal, a confidence threshold applied to the confidence for a second object represented in the region of the objects to be detected according to whether or not the region is included in the passed region (see Day: e.g., -- processor 118 is configured to use two light pulses to detect a first object (e.g., the rounded-square object) at a first distance, and to use three light pulses to detect a second object (e.g., the triangle object) at a second distance greater than the first distance.  This embodiment is described in greater detail below with reference to FIGS. 11-13.  In a second embodiment, processor 118 is configured to allocate more light to portions of the field of view where a region of interest is identified.--, in [0166] {and in view of Fig. 5}; and, -- one processor may first detect (e.g., identify boundaries of) the particular object.  In one example, the at least one processor may construct a point cloud map from the received signals and detect the particular object therewith.  In another example, the at least one processor may use one or more properties of the received signals (e.g., brightness, color, etc.) to detect the particular object.--, in [0189], and, , -- at least one confidence level associated with each received measurement; access the classification information; and based on the classification information and the received measurements with the at least one associated confidence level, identify a plurality of pixels as being associated with a particular object.--, in [0015], and, --determining confidence levels for the detected/determined reflectivity of the first portion and/or for at least one of the at least two additional portions and classifying the particular object further based on the one or more determined confidence levels and the reflectivity relationship between the first portion and the at least two additional portions.  For example, the object may be classified as a vehicle if one or more of the confidence levels are above one threshold and/or below another threshold.  In certain aspects, the classification based on the spatial relationship and the reflectivity relationship may depend on one or more of the confidence levels.  For example, a particular spatial relationship and reflectivity relationship may be classified as a vehicle only when one or more of the confidence levels are above one threshold and/or below another threshold.--, in [0200]-[0203]; {for example, so that the second object can be classified as another car enter the FOV, which is defined as passed region based on spatial relationship, such as distance, as discussed as in [0200]-[0203]});
detect the second object in a region, among the plurality of regions, with respect to which the confidence for the second object is equal to or higher than the confidence threshold (see Day: e.g., -- processor 118 is configured to use two light pulses to detect a first object (e.g., the rounded-square object) at a first distance, and to use three light pulses to detect a second object (e.g., the triangle object) at a second distance greater than the first distance.  This embodiment is described in greater detail below with reference to FIGS. 11-13.  In a second embodiment, processor 118 is configured to allocate more light to portions of the field of view where a region of interest is identified.--, in [0166] {and in view of Fig. 5}; and, -- one processor may first detect (e.g., identify boundaries of) the particular object.  In one example, the at least one processor may construct a point cloud map from the received signals and detect the particular object therewith.  In another example, the at least one processor may use one or more properties of the received signals (e.g., brightness, color, etc.) to detect the particular object.--, in [0189], and,  -- at least one confidence level associated with each received measurement; access the classification information; and based on the classification information and the received measurements with the at least one associated confidence level, identify a plurality of pixels as being associated with a particular object.--, in [0015], and, --determining confidence levels for the detected/determined reflectivity of the first portion and/or for at least one of the at least two additional portions and classifying the particular object further based on the one or more determined confidence levels and the reflectivity relationship between the first portion and the at least two additional portions.  For example, the object may be classified as a vehicle if one or more of the confidence levels are above one threshold and/or below another threshold.  In certain aspects, the classification based on the spatial relationship and the reflectivity relationship may depend on one or more of the confidence levels.  For example, a particular spatial relationship and reflectivity relationship may be classified as a vehicle only when one or more of the confidence levels are above one threshold and/or below another threshold.--, in [0200]-[0203]; {for example, so that the second object can be classified as another car enter the FOV, which is defined as passed region, as discussed as in [0200]-[0203]}).

Re Claim 2, Day as modified by Zhang further disclose the second object is a stationary object or a low-speed moving object (see Zhang: e.g., -- If object 40 is a flat object in the same plane as ground 20, then the profile of object 40 at time t2 will be observed at point 90B.  The comparison derived through vehicle-motion compensated image difference can directly assign a confidence by application of classifiers based on the observations of points 90, or the comparison may simply point to the area displaying change as a point of interest.  Testing of the object against both classifications, as a flat object and as an actual detected object, allows either the area including object 40 to be identified for further analysis through analysis of a patch as described above or direct development of a clear path likelihood and a detected object likelihood for comparison, for example as in logic expression (3) above.--, in [0047]; also see: -- large patch 60 might be required to analyze a series of dots which in isolation might seem uninteresting, but in context of the entire series, could indicate an object 40 of interest.  In addition, the resolution of patches applied to a particular area may be modulated based upon information available, for instance, with more patches being applied to a region of image 10 wherein an object 40 is thought to exist.--, in [0037]; and, -- Ground plane estimation analysis may be camera-based or light detection and ranging-based (LIDAR-based).  In one exemplary embodiment, camera-based ground plane estimation analysis includes tracking features or identifiable points between two or more images and determining a height of the feature based upon movement of the feature relative to the camera.  In another exemplary embodiment, LIDAR-based ground plane estimation includes emission of optical energy and analysis of the returning signal to estimate a ground plane in front of the vehicle.--, in [0083]).

Re Claim 3, Day as modified by Zhang further disclose track the first object to detect an avoided region that the first object has avoided in the detection range represented in the newest sensor signal (see Day: e.g., --the edges of the vehicle and bus may be tracked with high power and the central mass of the vehicle and bus may be allocated with less light flux (or no light flux).--, in [0165], and, --utilizing one or more measurements, confidence levels, derived measurements, etc.) may be applied to (and improve) other computer vision processes.  For example, detection/clustering (e.g., object level from point cloud points) determining bounding boxes of objects, classification of objects/object type, tracking of objects (e.g., between frames), determining object characteristics (e.g., size, direction, velocity, reflectivity, etc.), and the like may all have increased accuracy (and/or efficiency, depending on the implementation) by incorporated additional data such as other measurements and/or confidence levels, as described above.--, in [0238]; also see Zhang: -- large patch 60 might be required to analyze a series of dots which in isolation might seem uninteresting, but in context of the entire series, could indicate an object 40 of interest.  In addition, the resolution of patches applied to a particular area may be modulated based upon information available, for instance, with more patches being applied to a region of image 10 wherein an object 40 is thought to exist.--, in [0037]; and, -- Ground plane estimation analysis may be camera-based or light detection and ranging-based (LIDAR-based).  In one exemplary embodiment, camera-based ground plane estimation analysis includes tracking features or identifiable points between two or more images and determining a height of the feature based upon movement of the feature relative to the camera.  In another exemplary embodiment, LIDAR-based ground plane estimation includes emission of optical energy and analysis of the returning signal to estimate a ground plane in front of the vehicle.--, in [0083]); and
set the confidence threshold applied to a region included in the avoided region among the plurality of regions to a lower value than the confidence threshold applied to a region, among the plurality of regions, other than the avoided region and included in an unpassed region through which the first object has not passed (see Day: e.g., -- at least one confidence level associated with each received measurement; access the classification information; and based on the classification information and the received measurements with the at least one associated confidence level, identify a plurality of pixels as being associated with a particular object.--, in [0015], and, --determining confidence levels for the detected/determined reflectivity of the first portion and/or for at least one of the at least two additional portions and classifying the particular object further based on the one or more determined confidence levels and the reflectivity relationship between the first portion and the at least two additional portions.  For example, the object may be classified as a vehicle if one or more of the confidence levels are above one threshold and/or below another threshold.  In certain aspects, the classification based on the spatial relationship and the reflectivity relationship may depend on one or more of the confidence levels.  For example, a particular spatial relationship and reflectivity relationship may be classified as a vehicle only when one or more of the confidence levels are above one threshold and/or below another threshold.--, in [0200]-[0203]; also see: Zhang: e.g., --Image areas corresponding to a low frequency of the predetermined pixel change, i.e., less than a first predetermined pixel change threshold, indicate a not clear path.  Images areas corresponding to high frequency of the predetermined pixel change, i.e., greater than a second predetermined pixel change threshold, indicate a snow elevation change and may include a border between image coordinates associated with a clear path and not clear path or vehicle tracks in a clear path.  Image areas corresponding to a moderate frequency of the predetermined pixel change, i.e., between the first and second predetermined pixel change thresholds indicate a clear path.--, in [0094]).

Re Claim 4, Day as modified by Zhang further disclose the processor sets the confidence threshold applied to a region included in the passed region among the plurality of regions to a higher value than the confidence threshold applied to a region, among the plurality of regions, other than the avoided region and included in the unpassed region through which the first object has not passed (see Day: e.g., -- at least one confidence level associated with each received measurement; access the classification information; and based on the classification information and the received measurements with the at least one associated confidence level, identify a plurality of pixels as being associated with a particular object.--, in [0015], and, --determining confidence levels for the detected/determined reflectivity of the first portion and/or for at least one of the at least two additional portions and classifying the particular object further based on the one or more determined confidence levels and the reflectivity relationship between the first portion and the at least two additional portions.  For example, the object may be classified as a vehicle if one or more of the confidence levels are above one threshold and/or below another threshold.  In certain aspects, the classification based on the spatial relationship and the reflectivity relationship may depend on one or more of the confidence levels.  For example, a particular spatial relationship and reflectivity relationship may be classified as a vehicle only when one or more of the confidence levels are above one threshold and/or below another threshold.--, in [0200]-[0203]; also see: Zhang: e.g., --Image areas corresponding to a low frequency of the predetermined pixel change, i.e., less than a first predetermined pixel change threshold, indicate a not clear path.  Images areas corresponding to high frequency of the predetermined pixel change, i.e., greater than a second predetermined pixel change threshold, indicate a snow elevation change and may include a border between image coordinates associated with a clear path and not clear path or vehicle tracks in a clear path.  Image areas corresponding to a moderate frequency of the predetermined pixel change, i.e., between the first and second predetermined pixel change thresholds indicate a clear path.--, in [0094]).

Re Claim 5, Day as modified by Zhang further disclose the sensor is a camera configured to capture the predetermined detection range and the sensor signal is an image that is generated by the camera and in which the predetermined detection range is represented (see Day: e.g., --systems and methods that use LIDAR technology to detect and classify objects in the surrounding environment.--, in [0002], and Fig. 2, and Fig. 5, and, --the LIDAR system may be used for detecting a plurality of objects in an environment of the LIDAR system.  The term "detecting an object in an environment of the LIDAR system" broadly includes generating information which is indicative of an object that reflected light toward a detector associated with the LIDAR system.  If more than one object is detected by the LIDAR system, the generated information pertaining to different objects may be interconnected, for example a car is driving on a road, a bird is sitting on the tree, a man touches a bicycle, a van moves towards a building.  The dimensions of the environment in which the LIDAR system detects objects may vary with respect to implementation.  For example, the LIDAR system may be used for detecting a plurality of objects in an environment of a vehicle on which the LIDAR system is installed, up to a horizontal distance of 100 m (or 200 m, 300 m, etc.), and up to a vertical distance of 10 m (or 25 m, 50 m, etc.).--, in [0076]-[0077]; and in [0091]-[0094], and [0096]-[0097]).


Re Claim 6, claim 6 is the corresponding method claim to claim 1 respectively.  Claim 6 thus is rejected for the similar reasons for claim 1. See above discussions with regard to claim 1 respectively. Day as modified by Zhang further disclose object detection method  (see Day: e. g., --systems and methods that use LIDAR technology to detect and classify objects in the surrounding environment.--, in [0002], and Fig. 2, and Fig. 5, and, --the LIDAR system may be used for detecting a plurality of objects in an environment of the LIDAR system.  The term "detecting an object in an environment of the LIDAR system" broadly includes generating information which is indicative of an object that reflected light toward a detector associated with the LIDAR system.  If more than one object is detected by the LIDAR system, the generated information pertaining to different objects may be interconnected, for example a car is driving on a road, a bird is sitting on the tree, a man touches a bicycle, a van moves towards a building.  The dimensions of the environment in which the LIDAR system detects objects may vary with respect to implementation.  For example, the LIDAR system may be used for detecting a plurality of objects in an environment of a vehicle on which the LIDAR system is installed, up to a horizontal distance of 100 m (or 200 m, 300 m, etc.), and up to a vertical distance of 10 m (or 25 m, 50 m, etc.).--, in [0076]-[0077]; and in [0091]-[0094], and [0096]-[0097]).

Re Claim 7, claim 6 is the corresponding medium claim to claim 1 respectively.  Claim 6 thus is rejected for the similar reasons for claim 1. See above discussions with regard to claim 1 respectively. Day as modified by Zhang further disclose non-transitory computer-readable recording medium having recorded thereon a computer program for object detection that causes a computer to execute a process to perform the object detection method (see Day: e.g., in [0387).

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/Primary Examiner, Art Unit 2667